DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/26/2022 has been entered.

Response to Amendment
Claims 1-5 are currently pending in the present application. Claims 1 and 5 are currently amended; claims 2-3 are original; and claim 4 is previously presented. The amendment dated January 26, 2022 has been entered into the record. 

Response to Arguments
The drawings were previously objected to under 37 CFR 1.83(a) since the drawings failed to show every feature of the invention specified in the claims. The objections are now withdrawn in view of the newly submitted drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, as amended, now recites “the first pixel electrode pattern, which is inclined in a counterclockwise direction with respect to the second direction, and the second pixel electrode pattern, which is inclined in a clockwise direction with respect to the second direction, have a vertical mirror structure with respect to the first scanning line, the first scanning line is overlapped by the first end of the outermost elongated slit that is inclined in the clockwise direction with respect to the second direction, in the first pixel electrode pattern” [emphasis added by the examiner]. However, there is no first scanning line overlapped in a counterclockwise direction with respect to the second direction”, and further requires the first end of the outermost elongated slit inclined in the clockwise direction in the first pixel pattern, which is not found in the original disclosure.
Claims 2-5 are rejected because they depend upon claim 1; they are likewise rejected under the same rationale as that set forth above with respect to claim 1.

[AltContent: textbox (A first scanning line)][AltContent: textbox (A first pixel electrode pattern inclined in the counter-clockwise direction, according to the original disclosure’s definition;
thereby the elongated slits in the first pixel pattern are also inclined in the counter-clockwise direction)][AltContent: arrow][AltContent: textbox (A second pixel electrode pattern inclined in the clockwise direction, according to the original disclosure’s definition)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    829
    493
    media_image1.png
    Greyscale




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the first pixel electrode pattern and the second pixel electrode pattern respectively include: a plurality of elongated electrode branches having lengths greater than widths and formed in a pixel region surrounded by the scanning lines and signal lines, elongated electrode branches each being inclined with respect to a second direction perpendicular to the first direction; and a plurality of elongated slits having lengths greater than widths and formed between the electrode branches in a lengthwise extending direction of the electrode branches, the elongated slits each having a first end and a second end in the lengthwise extending direction, and the elongated slits including an outermost elongated slit” and “the first end of the outermost elongated slit … in the first pixel electrode pattern”.
Note that claim 1 requires “the first pixel electrode pattern and the second pixel electrode pattern respectively include: a plurality of elongated electrode branches … ; and a plurality of elongated slits” [emphasis added by the examiner]. Thereby, the first pixel electrode pattern does not require a plurality of elongated slits, and the second pixel electrode pattern each include: a plurality of elongated electrode branches … ; and a plurality of elongated slits”? Thereby as being indefinite, claim 1 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted “the first pixel electrode pattern and the second pixel electrode pattern respectively include” to be --the first pixel electrode pattern and the second pixel electrode pattern each include-- based on Figure 26.
Claims 2-5 are rejected because they depend upon claim 1; they are likewise rejected under the same rationale as that set forth above with respect to claim 1.

Allowable Subject Matter
No prior art rejections are applied to claims 1-5.
Regarding claim 1, the prior art of Applicant's Admitted Prior Art (hereinafter “AAPA”) discloses a display device (Figures 1-2) comprising: first and second substrates (two glass substrates 5 and 3) arranged to be opposite each other at a predetermined gap (see Figure 1); a liquid crystal layer (7) filled between the first and second substrates; a counter electrode pattern (15) formed on the first substrate (15 disposed on 5); scanning lines (23 in Figure 2) to which control pulses for providing write timing of a signal potential are applied (Paragraph [0009]), the scanning lines each extending in a first direction (along the x-direction), and the scanning lines including a first scanning line (Figure 2, the lower 23) and a second scanning line 
Liao et al. (US 2008/0068549, hereinafter “Liao”) teaches a pixel electrode pattern (Figure 9, 113 and 123; Paragraph [0040]) being a first pixel electrode pattern (113) and a second pixel electrode pattern (123), and providing inclined angle for elongated electrode branches (the inclined angles φ and θ; see Figure 3 for the reference numbers) each being inclined with respect to a second direction perpendicular a first direction (each branch inclined with respect to the direction along the gate line 103, crossing the scan line 107); the first pixel electrode pattern and the second pixel electrode pattern are located in line symmetry with respect to a first scanning line (103 in the middle).
However, AAPA and Liao fail to teach or disclose, in light of the specifications, “the first pixel electrode pattern, which is inclined in a counterclockwise direction with respect to the second direction, and the first scanning line is overlapped by the first end of the outermost elongated slit that is inclined in the clockwise direction with respect to the second direction, in 
Dependent claims 2-4 are allowable by virtue of their dependence on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 


/JONATHAN Y JUNG/
Patent Examiner, Art Unit 2871